                  Case 19-28761                       Doc 2          Filed 11/26/19      Entered 11/26/19 15:58:39               Desc Main
                                                                        Document         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Joshua Daniel Johnson
                              First Name            Middle Name              Last Name
 Debtor 2            Nichole Shantel Johnson
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$570.00 per Month for 55 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-28761                       Doc 2          Filed 11/26/19   Entered 11/26/19 15:58:39                    Desc Main
                                                                        Document      Page 2 of 8
 Debtor                Joshua Daniel Johnson                                                      Case number
                       Nichole Shantel Johnson

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          The following tax years are proposed to be contributed 2019, 2020, 2021. On or before April 30 of each applicable year, debtors
                          shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. Any required tax refund
                          contributions shall be paid to the Trustee no later than June 30 of the year the applicable return is filed.

                          The Debtors are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as they are excluded from the
                          disposable income analysis under 1325(b)(1) as being necessary for maintenance and support of the Debtors.
                          The Debtors shall contribute any refund attributable to over-withholding of income tax that exceeds $1,000. However, debtors
                          are not obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the plan
                          may reduce the plan term to no less than the Applicable Commitment Period, but in no event shall the amount paid into the Plan
                          be less than thirty-six (36) or sixty (60) Plan Payments plus all annual tax refunds required to be paid into the plan.



                          For the first tax year contribution 2019, the Trustee will determine if the section 1325(a)(4) best interest of creditors test has been
                          satisfied and will provide to counsel for the Debtor(s) a calculation of the required pot amount. If a pot to unsecured creditors is
                          required, the Debtor(s) will have thirty (30) days from receipt of such calculation to file a motion to modify the plan to provide
                          for the required return to unsecured creditors or to stipulate to an order modifying the plan, which order will be prepared by the
                          Trustee. The Debtor(s) must satisfy plan feasibility through either increased monthly plan payments or the turnover of a lump
                          sum contribution of the current tax refund. If a lump sum contribution is elected, the Trustee is not required to segregate such
                          lump sum contribution and pay it immediately to unsecured creditors, but instead shall disburse such lump sum contribution in
                          accordance with the Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to file a motion to modify, the
                          Trustee will move to dismiss the Debtor(s)’ case. The Debtor shall contribute any refund attributable to overwithholding of
                          wages that exceeds $1,000.




2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $31,350.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


Official Form 113                                                               Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-28761                       Doc 2          Filed 11/26/19     Entered 11/26/19 15:58:39               Desc Main
                                                                        Document        Page 3 of 8
 Debtor                Joshua Daniel Johnson                                                         Case number
                       Nichole Shantel Johnson

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
                                             2014 GMC
                                             Yukon XL
                                             1500
                                             121750
 Quantum                                     miles
 3 Group               $37,130.8             Good                                                                                                     $20,402.3
 LLC                   3                     condition               $17,700.00        $0.00         $17,700.00      6.25%         $497.62                    0

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $3,135.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $4,000.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.



Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 19-28761                      Doc 2          Filed 11/26/19   Entered 11/26/19 15:58:39                  Desc Main
                                                                        Document      Page 4 of 8
 Debtor                Joshua Daniel Johnson                                                      Case number
                       Nichole Shantel Johnson

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 60.00      .
                  0.00 % of the total amount of these claims, an estimated payment of $ 0.00 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


             (a)           The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in the
                           Plan.

             (b)           Any order confirming this Plan shall constitute a binding determination that the debtors have timely filed all of the information
                           required by 11 U.S.C. § 521(a)(1).

             (c)           Any allowed secured claim filed by a taxing authority not otherwise provided for by this plan shall be paid in full as part of Class
                           5 in the order of distribution, with interest at the rate set forth in the proof of claim or at 0 % per annum if no interest rate is
                           specified in the proof of claim. Interest will run from the confirmation date. For purposes of this paragraph, a taxing authority is
                           defined as a governmental entity with statutory authority to levy or lien, through which the governmental entity obtains secured
                           status. This includes, but is not limited to, any offices of the State of Utah.

Official Form 113                                                               Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                   Case 19-28761                      Doc 2          Filed 11/26/19     Entered 11/26/19 15:58:39                  Desc Main
                                                                        Document        Page 5 of 8
 Debtor                Joshua Daniel Johnson                                                          Case number
                       Nichole Shantel Johnson


             (d)           The income of the debtor shall remain property of the estate throughout the bankruptcy and not vest in the debtor pursuant to 11
                           U.S.C. Section 1327(b).

             (e)           Applicable Commitment Period. The applicable commitment period for the Plan is 36 months for below median cases and 60
                           months for above median cases, as required by § 1325(b)(4). The number of months listed in Part 2.1 for which the debtor will
                           make regular payments is an estimate only; the applicable commitment period stated here dictates the term of the Plan. Any
                           below median case may be extended as necessary not to exceed 60 months to complete the Plan payments. This is a below
                           median case (which means 36 months).

             (f)           The tax years indicated in paragraph 2.3 are intended to be for the first three years of refunds the Debtor(s) will actually receive
                           during the three-year period after the filing date. The actual tax years of the refunds may be adjusted to insure that three years of
                           tax refunds are analyzed by the Trustee and if appropriate, paid into the plan.

             (g)           Adequate Protection Payments: Adequate Protection Payments: Quantum 3 Group, LLC, treated in paragraph 3.2 of the plan,
                           shall receive adequate protection payments pursuant to the attached Form 2083-1-C (see below ).



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Joshua Daniel Johnson                                            X /s/ Nichole Shantel Johnson
       Joshua Daniel Johnson                                                 Nichole Shantel Johnson
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            November 26, 2019                                         Executed on      November 26, 2019

 X     /s/ Ryan Baxter                                                           Date     November 26, 2019
       Ryan Baxter
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-28761                       Doc 2          Filed 11/26/19   Entered 11/26/19 15:58:39           Desc Main
                                                                        Document      Page 6 of 8
 Debtor                Joshua Daniel Johnson                                                      Case number
                       Nichole Shantel Johnson

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                    $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $20,402.30

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                       $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                             $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $10,885.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $62.70

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                  $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                             $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                       $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                     $0.00


 Total of lines a through j                                                                                                                  $31,350.00




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-28761                       Doc 2          Filed 11/26/19    Entered 11/26/19 15:58:39          Desc Main
                                                                        Document       Page 7 of 8
 Debtor                Joshua Daniel Johnson                                                       Case number
                       Nichole Shantel Johnson


Ryan Baxter (12325)
2036 Lincoln Ave., Ste. 102B, Ogden, UT 84401
Tel.: 801-326-1975
Fax: 801-392-9651
E-Mail: ryan.baxter.law@gmail.com
Attorney for Joshua and Nichole Johnson

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF UTAH
 In re:                                                                               Bankruptcy No.

 Joshua Johnson                                                                       Chapter 13
 Nichole Johnson
                                                                                      Hon.
 Debtor(s).




                                            NOTICE OF ADEQUATE PROTECTION PAYMENTS
                                         UNDER 11 U.S.C. § 1326(a) AND OPPORTUNITY TO OBJECT
The Debtor states as follows:

1. On November 26, 2019, the Debtor(s) filed a Chapter 13 petition for relief.

2. The Debtor proposes to make Adequate Protection Payments, pursuant to § 1326(a)(1)(C) accruing with the initial plan payment which is due no
later than the originally scheduled meeting of creditors under § 341 and continuing to accrue on the first day of each month thereafter, to the holders
of the allowed secured claims in the amounts specified below:


 Secured Creditor                                   Description of Collateral         Monthly Adequate Protection   Number of Months to Pay
                                                                                      Payment Amount                Adequate Protection
 Quantum Group 3, LLC                               2014 GMC Yukon XL                 $177.00                       6


3. The monthly plan payments proposed by the Debtor(s) shall include the amount necessary to pay all Adequate Protection Payments and the
amount necessary to pay the Trustee’s statutory fee.
4. Upon completion of the Adequate Protection Payment period designated herein for each listed secured creditor, the Equal Monthly Plan Payment
identified in each Part of the Plan shall be the monthly payment and shall accrue on the first day of each month.
5. This Notice shall govern Adequate Protection Payments to each listed secured creditor unless subsequent Notice is filed by Debtor or otherwise
ordered by the Court.
6. Objections, if any, to the proposed Adequate Protection Payments shall be filed as objections to confirmation of the Plan. Objections must be filed
and served no later than 7 days before the date set for the hearing on confirmation of the Plan.


Dated: November 26, 2019

/s/ Ryan Baxter
Debtor(s)’ Counsel




Official Form 113                                                               Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  Case 19-28761                       Doc 2          Filed 11/26/19   Entered 11/26/19 15:58:39   Desc Main
                                                                        Document      Page 8 of 8
 Debtor                Joshua Daniel Johnson                                                      Case number
                       Nichole Shantel Johnson




Official Form 113                                                               Chapter 13 Plan                               Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
